NO. 07-07-0084-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



APRIL 3, 2007



______________________________





IN RE DONALD WAYNE SMITH, RELATOR



_______________________________



Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Relator, Donald Wayne Smith, an inmate proceeding pro se and 
in forma pauperis
, seeks a writ of mandamus to compel the Hale County District Clerk, Carla Cannon, to transmit documents to the Texas Court of Criminal Appeals.  We dismiss for want of jurisdiction.

According to his petition, Smith contends he filed an “
Application for Motion Nun [sic] Pro Tunc
” which the District Clerk should have forwarded to the Texas Court of Criminal Appeals together with any answers filed thereto.  He alleges that if the documents had been transmitted as required by article 2.21 of the Texas Code of Criminal Procedure, he would have received notice from the Court of Criminal Appeals. 

This Court has the authority to issue writs of mandamus against a judge of a district or county court in our district and all writs necessary to enforce our jurisdiction.  Tex. Gov't Code Ann. § 22.221(b) (Vernon Supp. 2004).  In order for a district clerk to fall within our jurisdictional reach, it must be established that the issuance of the writ of mandamus is necessary to enforce our jurisdiction.  
In re Jose A. Coronado
, 980 S.W.2d 691, 692-93 (Tex.App.–San Antonio 1998, no pet.).  Relator has not demonstrated that the exercise of our mandamus authority against the Hale County District Clerk is appropriate to enforce our jurisdiction.  Consequently, we have no authority to issue a writ of mandamus against Carla Cannon.

Accordingly, the petition for writ of mandamus is 
dismissed for want of jurisdiction.



Patrick A. Pirtle

      Justice